                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BOARDS OF TRUSTEES OF THE OHIO
LABORERS BENEFITS,

                      Plaintiff,

       v.                                                   Civil Action 2:19-cv-2029
                                                            Judge George C. Smith
                                                            Magistrate Judge Jolson

GLOBAL OUTDOOR SOLUTIONS, LLC,

                      Defendant.

                           REPORT AND RECOMMENDATION

       This is an action for unpaid fringe benefit contributions, statutory interest, and other

damages under ERISA, 29 U.S.C. § 1132. After Defendant was served and failed to plead or

otherwise defend this action, Plaintiff applied to the Clerk for entry of default. (Doc. 5). The

Clerk entered default pursuant to Federal Rule Civil Procedure 55(a) on July 9, 2019. (Doc. 6).

On November 7, 2019, Plaintiff filed a Motion for Default Judgment against Defendant. (Doc.

10).

       Upon review of the Motion and corresponding exhibits and affidavits, it is

RECOMMENDED that Plaintiff’s Motion (Doc. 10) be GRANTED and judgment be entered in

favor of Plaintiff and against Defendant as follows:

   •   $76,121.50 in unpaid fringe benefit contributions, liquidated damages, and interest for the
       period June 2018 through August 2019
   •   $8,175.00 in attorneys’ fees plus interest from the time of judgment at the rate of 1% per
       month, and the court costs of this action.

   If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those
specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

   The parties are specifically advised that failure to object to this R&R will result in a waiver of

the right to have the District Judge review the R&R de novo, and also operates as a waiver of the

right to appeal the decision of the District Court adopting the R&R. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

IT IS SO ORDERED.



Date: November 8, 2019                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
